EXHIBIT 10.64.a

EXECUTION VERSION

EXECUTION COPY

LIMITED WAIVER AND AMENDMENT TO

FORBEARANCE AGREEMENT

This LIMITED WAIVER AND AMENDMENT TO FORBEARANCE AGREEMENT TO CREDIT AGREEMENT
(this “Waiver”) is entered into as of December 3, 2008, by and among MAGNACHIP
SEMICONDUCTOR S.A., a société anonyme, organized and existing under the laws of
the Grand Duchy of Luxembourg, having its registered office at 10, rue de
Vianden, L-2680 Luxembourg, Grand Duchy of Luxembourg, registered with the
Luxembourg Register of commerce and companies under the number B 97,483
(“MagnaChip S.A.”), MAGNACHIP SEMICONDUCTOR FINANCE COMPANY, a Delaware
corporation (“MagnaChip Finance” and collectively with MagnaChip S.A.,
“Borrowers”), MAGNACHIP SEMICONDUCTOR LLC, a Delaware limited liability company
(“Holdings”), the Subsidiary Guarantors listed on the signature pages hereto
(such term and each other capitalized term used but not defined herein having
the meaning given to it in Section 1) (together with the Borrowers and Holdings,
the “Loan Parties”), the financial institutions party hereto as Lenders under
the Credit Agreement (as hereinafter defined) (collectively, the “Lenders”), and
UBS AG, STAMFORD BRANCH (the “Agent”), as Administrative Agent and Collateral
Agent, and is made with reference to that certain FORBEARANCE AGREEMENT TO
CREDIT AGREEMENT, dated as of November 14, 2008 (as amended, restated,
supplemented or otherwise modified from time to time, the “Forbearance
Agreement”), by and among the Loan Parties, the Lenders signatory thereto and
Agent.

RECITALS

A. As of the date hereof, the Forbearance Defaults identified as the “Current
Forbearance Defaults” on Exhibit A hereto have occurred and are continuing (the
“Current Forbearance Defaults”).

B. Borrowers have requested that Agent and Lenders (sometimes referred to herein
individually as a “Lender Party,” and collectively as the “Lender Parties”)
agree to waive such Current Forbearance Defaults and modify certain provisions
of the Forbearance Agreement as provided for herein in connection with such
Current Forbearance Defaults.

C. Subject to the terms and conditions set forth herein, the Lender Parties have
agreed to waive the Current Forbearance Defaults and to amend the Forbearance
Agreement as set forth herein.

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1. Definitions.

(a) As used herein, including the preamble and the recitals hereto, the
following terms shall have the respective meanings set forth below:

“Agent” shall have the meaning assigned to such term in the preamble hereto.

“Borrowers” shall have the meaning assigned to such term in the preamble hereto.



--------------------------------------------------------------------------------

“Current Forbearance Defaults” shall have the meaning assigned to such term in
the recitals hereto.

“Forbearance Agreement” shall have the meaning assigned to such term in the
preamble hereto.

“Holdings” shall have the meaning assigned to such term in the preamble hereto.

“Lender Party” or “Lender Parties” shall have the meaning assigned to such term
in the recitals hereto.

“Lenders” shall have the meaning assigned to such term in the preamble hereto.

“Loan Parties” shall have the meaning assigned to such term in the preamble
hereto.

“Signing Lenders” shall mean the Lenders that have executed this Waiver on or
before the Waiver Effective Date.

“Waiver Effective Date” shall mean the date on which all conditions precedent
set forth in Section 11 shall have been met or waived by the Agent, in either
case as determined by the Agent in its sole discretion.

“Waiver Expiration Date” shall mean 5:00 p.m. (Korea time) on December 1, 2008
(which date may be extended in the sole discretion of Agent) if either (a) the
Waiver Effective Date shall not have occurred on or prior to such date, or
(b) the actions set forth in Sections 6(k) and 6(m) of the Forbearance Agreement
(as amended hereby) shall not have been completed on or prior to 5:00 p.m.
(Korea time) on such date.

(b) Unless otherwise defined above or elsewhere in this Waiver, capitalized
terms used herein shall have the meanings ascribed to them in the Forbearance
Agreement.

SECTION 2. Amendments to Forbearance Agreement.

(a) Section 6(k) of the Forbearance Agreement is hereby amended and restated as
set forth below:

“(k) No later than 5:00 p.m. (Korea time) on December 1, 2008 (which date may be
extended with respect to any or all of the collateral requirements set forth
below in the sole discretion of Agent), each applicable Loan Party agrees to
complete the actions set forth on Schedule II attached hereto required of such
Loan Party in a manner satisfactory to Agent and deliver to Agent confirmation
thereof by any of Company Financial Advisor, Borrowers, Agent Financial Advisor
or any other Representative, as applicable, which confirmation shall be in form
and substance satisfactory to Agent; provided that (i) with respect to any
accounts that have been opened after the date of execution of the Accounts
Kun-Pledge Agreement and which are not currently subject to a
supplemental/amendment agreement to such Accounts Kun-Pledge Agreement
(collectively, the “Non-Perfected Accounts”), Korean Opco shall either
(x) execute a supplemental/amendment agreement in respect of such Non-Perfected
Accounts and take all requisite perfection measures pursuant to the terms of
such Accounts Kun-Pledge Agreement with respect to such Non-Perfected Accounts,
including, without limitation, delivery of a notice of pledge to each account
bank where such Non-Perfected Accounts are maintained and the receipt by Korean
Opco of a letter of acknowledgment and consent from each such account bank or
(y) close such Non-Perfected Accounts and transfer any and all monies or other
assets on deposit in such Non-Perfected Accounts to an account that is currently
subject to the Accounts Kun-Pledge Agreement and in respect of which all
requisite perfection measures have been duly taken pursuant to the terms of the
Accounts Kun-Pledge

 

2



--------------------------------------------------------------------------------

Agreement, in each case on terms satisfactory to Agent; (ii) with respect to all
intellectual property that is either owned by Korean Opco or owned by another
Loan Party and used by Korean Opco, that is not currently subject to the
Intellectual Property Kun-Pledge Agreement or that is not properly perfected
pursuant to the terms of the Intellectual Property Kun-Pledge Agreement
(collectively, the “Non-Perfected Korean IP”), Korean Opco or such other
relevant Loan Party, as applicable, shall only be required to (x) execute (1) a
supplemental/amendment agreement to such Intellectual Property Kun-Pledge
Agreement and (2) each other agreement that may be necessary or desirable under
the laws of the jurisdiction where such Non-Perfected Korean IP is registered
(an “Applicable IP Agreement”), in each case in respect of such Non-Perfected
Korean IP that Borrowers have reasonably determined to be material to the
business of Borrowers and their Subsidiaries as currently conducted and as set
forth on Schedule I hereto (collectively, the “Material Korean IP”) and take all
requisite perfection measures pursuant to the terms of such Intellectual
Property Kun-Pledge and such Applicable IP Agreement with respect to such
Material Korean IP, including, without limitation, registration of the
kun-pledge on such Material Korean IP with the relevant authority in Korea
(i.e., Korea Intellectual Property Office) in favor of the Collateral Trustee
and registration of the lien of the applicable Collateral Representative on such
Material Korean IP with the relevant authority in each other applicable
jurisdiction, in each case on terms satisfactory to Agent; provided, further,
that each Borrower, Korean Opco and each other relevant Loan Party hereby agree
that Agent shall, at any time on or after December 1, 2008, have the right in
its sole discretion to request that Korean Opco and each other relevant Loan
Party comply with the terms of clause (ii) included in the proviso immediately
above with respect to any or all of the Non-Perfected Korean IP that is not
Material Korean IP on terms satisfactory to Agent and at times reasonably
required by Agent in its sole discretion, and each Borrower and each other
relevant Loan Party hereby agree to timely comply with any and all such requests
by Agent; and (iii) with respect to any other types of security, each Borrower
and each other relevant Loan Party hereby agree that Agent shall have the right
in its sole discretion to request that such Borrower and such other relevant
Loan Party undertake further actions on terms satisfactory to Agent, and each
Borrower and each other relevant Loan Party hereby agree to timely comply with
any and all such requests by Agent”; and

(b) Section 6 to the Forbearance Agreement is hereby amended by (i) deleting the
“and” appearing at the end of clause (k) thereof, (ii) replacing the “.”
appearing at the end of clause (l) thereof with a “;” and (ii) adding the
following new clauses (m) and (n) immediately after clause (l) appearing at the
end thereof:

“(m) No later than 5:00 p.m. (Korea time) on December 1, 2008 (which date may be
extended in the sole discretion of Agent), Borrowers agree to deliver to Agent
consolidating balance sheets and related statements of income, stockholders
equity and cash flows showing the financial condition of Borrowers and their
Subsidiaries on an entity-by-entity consolidating basis as of and for the nine
month period ended September 28, 2008 that are broken down, and show the
financial condition of Borrowers and each of their Subsidiaries, on an
entity-by-entity basis, which consolidating financial statements shall be in
form satisfactory to Agent; and

(n) Promptly upon any demand therefor from the Agent, take such further actions
and/or execute and deliver such other agreements, instruments, notices or
documents (in form and substance satisfactory to Agent) which are either
(i) incidental to any of the actions listed in this Section 6 or in Schedules I
and II of this Agreement or (ii) necessary or desirable to ensure the proper
establishment/perfection of the Collateral.”

 

3



--------------------------------------------------------------------------------

SECTION 3. Limited Waiver.

(a) Upon the Waiver Effective Date, the Required Lenders hereby waive the
occurrence of each Current Forbearance Default from the Waiver Effective Date
until the Waiver Expiration Date; provided, however, that nothing in this
Section 3, nor any actions taken or not taken by Agent or any Lenders pursuant
hereto or pursuant to the Forbearance Agreement or any other Loan Document,
shall or shall be deemed to: (i) constitute a waiver of any other Forbearance
Default, Default or Event of Default now existing or hereafter arising or a
waiver of compliance with any other term or provision in the Forbearance
Agreement, the Credit Agreement or any other Loan Document or (ii) except as
expressly set forth herein, constitute a waiver of any rights, claims and/or
remedies under the Forbearance Agreement, the other Loan Documents and/or
applicable law.

(b) Except as expressly set forth herein, the terms, provisions and conditions
of the Forbearance Agreement and the other Loan Documents shall remain in full
force and effect and in all other respects are hereby ratified and confirmed.

SECTION 4. Representations, Warranties and Covenants of Borrowers and Other Loan
Parties. To induce Agent and Signing Lenders to execute and deliver this Waiver,
each of Borrowers and other Loan Parties represents, warrants and covenants
that:

(a) The execution, delivery and performance by Borrowers and the other Loan
Parties of this Waiver and all documents and instruments delivered in connection
herewith and the Forbearance Agreement and all other Loan Documents have been
duly authorized by such Loan Parties’ respective Boards of Directors, and this
Waiver and all documents and instruments delivered in connection herewith and
the Forbearance Agreement and all other Loan Documents are legal, valid and
binding obligations of such Loan Parties enforceable against such Loan Parties
in accordance with their respective terms, except as the enforcement thereof may
be subject to (i) the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights generally
and (ii) general principles of equity (regardless of whether such enforcement is
sought in a proceeding in equity or at law);

(b) Except with respect to the Current Forbearance Defaults and the Specified
Defaults, each of the representations and warranties contained in the
Forbearance Agreement and the other Loan Documents is true and correct on and as
of the date hereof as if made on the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct as of such
earlier date, and each of the agreements and covenants in the Forbearance
Agreement and the other Loan Documents is hereby reaffirmed with the same force
and effect as if each were separately stated herein and made as of the date
hereof;

(c) Neither the execution, delivery and performance of this Waiver and all
documents and instruments delivered in connection herewith nor the consummation
of the transactions contemplated hereby or thereby does or shall contravene,
result in a breach of, or violate (i) any provision of Borrowers’ or any other
Loan Party’s corporate charter, bylaws, operating agreement, or other governing
documents, (ii) any law or regulation, or any order or decree of any court or
government instrumentality, or (iii) any indenture, mortgage, deed of trust,
lease, agreement or other instrument to which Borrowers or any other Loan Party
is a party or by which Borrowers or any other Loan Party or any of their
respective property is bound; and

(d) As of the date hereof, except for the Current Forbearance Defaults and the
Specified Defaults, no Forbearance Default, Default or Event of Default has
occurred or is continuing under the Forbearance Agreement or any other Loan
Document.

 

4



--------------------------------------------------------------------------------

SECTION 5 Reference to and Effect Upon the Forbearance Agreement.

(a) All terms, conditions, covenants, representations and warranties contained
in the Forbearance Agreement and the other Loan Documents, and all rights of the
Lender Parties and all of the Obligations, shall remain in full force and
effect. Each of Borrowers and the other Loan Parties hereby confirms that the
Forbearance Agreement and the other Loan Documents are in full force and effect
and that neither Borrowers nor any other Loan Party has any right of setoff,
recoupment or other offset or any defense, claim or counterclaim with respect to
any of the Obligations, the Forbearance Agreement or any other Loan Document.

(b) The execution, delivery and effectiveness of this Waiver shall not directly
or indirectly (i) create any obligation to make any further Loans or other
Credit Extensions or to continue to defer any enforcement action after the
occurrence of any Default or Event of Default (including, without limitation,
any Forbearance Default) other than the Current Forbearance Defaults and the
Specified Defaults, (ii) constitute a consent or waiver of any past, present or
future violations of any provisions of the Forbearance Agreement or any other
Loan Documents, (iii) except as expressly set forth herein, amend, modify or
operate as a waiver of any provision of the Forbearance Agreement or any other
Loan Documents or any right, power or remedy of any Lender Party, or
(iv) constitute a consent to any merger or other transaction or to any sale,
restructuring or refinancing transaction. Except as expressly set forth herein,
each Lender Party reserves all of its rights, powers, and remedies under the
Forbearance Agreement, the other Loan Documents and applicable law. All of the
provisions of the Forbearance Agreement and the other Loan Documents, including,
without limitation, the time of the essence provisions, are hereby reiterated,
and if ever waived, are hereby reinstated.

(c) From and after the Waiver Effective Date, each reference in the Forbearance
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import referring to the Forbearance Agreement, and each reference in the Credit
Agreement to other “Loan Documents”, “thereunder”, “thereof” or words of like
import referring to the Loan Documents shall mean and be a reference to the
Forbearance Agreement as amended by and in accordance with this Waiver.

SECTION 6. Governing Law; Consent to Jurisdiction and Venue. THIS WAIVER SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE
OF NEW YORK, WITHOUT REGARD TO SUCH JURISDICTION’S CONFLICTS OF LAWS PRINCIPLES.
EACH BORROWER AND EACH LOAN PARTY CONSENTS AND AGREES THAT THE SUPREME COURT OF
THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR
DISPUTES BETWEEN ANY OR ALL OF THE LOAN PARTIES AND THE LENDER PARTIES
PERTAINING TO THIS WAIVER OR ANY MATTER ARISING OUT OF OR OTHERWISE RELATING TO
THIS WAIVER; PROVIDED, THAT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE STATE OF NEW
YORK AND PROVIDED FURTHER, THAT NOTHING IN THIS WAIVER SHALL BE DEEMED OR
OPERATE TO PRECLUDE ANY LENDER PARTY FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE
COLLATERAL, OTHER COLLATERAL OR ANY OTHER SECURITY FOR THE OBLIGATIONS, OR TO
ENFORCE ANY JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH LENDER PARTY. EACH
BORROWER AND EACH OTHER LOAN PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND WAIVES
ANY OBJECTION WHICH IT MAY HAVE BASED ON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS, AND HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL
OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT. EACH BORROWER AND
EACH OTHER LOAN PARTY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND
OTHER

 

5



--------------------------------------------------------------------------------

PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OR SUCH
SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO SUCH BORROWERS OR SUCH OTHER LOAN PARTY AT THE ADDRESS SET
FORTH IN SECTION 10.01 OF THE CREDIT AGREEMENT. THAT SERVICE SO MADE SHALL BE
DEEMED COMPLETED UPON THE EARLIER OF SUCH LOAN PARTY’S ACTUAL RECEIPT THEREOF OR
THREE (3) BUSINESS DAYS AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE PRE-PAID.

SECTION 7. Construction. This Waiver and all other agreements and documents
executed and/or delivered in connection herewith have been prepared through the
joint efforts of all of the parties hereto. Neither the provisions of this
Waiver or any such other agreements and documents nor any alleged ambiguity
therein shall be interpreted or resolved against any party on the ground that
such party or its counsel drafted this Waiver or such other agreements and
documents, or based on any other rule of strict construction. Each of the
parties hereto represents and declares that such party has carefully read this
Waiver and all other agreements and documents executed in connection therewith,
and that such party knows the contents thereof and signs the same freely and
voluntarily. The parties hereto acknowledge that they have been represented by
legal counsel of their own choosing in negotiations for and preparation of this
Waiver and all other agreements and documents executed in connection herewith
and that each of them has read the same and had their contents fully explained
by such counsel and is fully aware of their contents and legal effect. If any
matter is left to the decision, right, requirement, request, determination,
judgment, opinion, approval, consent, waiver, satisfaction, acceptance,
agreement, option or discretion of one or more Lender Parties or their
respective employees, counsel, or agents in the Credit Agreement or any other
Loan Documents, such action shall be deemed to be exercisable by such Lender
Parties or such other Person in its sole and absolute discretion and according
to standards established in its sole and absolute discretion. Without limiting
the generality of the foregoing, “option” and “discretion” shall be implied by
the use of the words “if” and “may.”

SECTION 8. Counterparts. This Waiver may be executed in any number of
counterparts, each of which when so executed shall be deemed an original, but
all such counterparts shall constitute one and the same instrument, and all
signatures need not appear on any one counterpart. Any party hereto may execute
and deliver a counterpart of this Waiver by delivering by facsimile or other
electronic transmission a signature page of this Waiver signed by such party,
and any such facsimile or other electronic signature shall be treated in all
respects as having the same effect as an original signature. Any party
delivering by facsimile or other electronic transmission a counterpart executed
by it shall promptly thereafter also deliver a manually signed counterpart of
this Waiver.

SECTION 9. Time of Essence. Time is of the essence in the performance of each of
the obligations of Borrowers and the other Loan Parties hereunder and with
respect to all conditions to be satisfied by such parties.

SECTION 10. Section Headings. Section headings in this Waiver are included
herein for convenience of reference only and shall not constitute part of this
Waiver for any other purpose.

SECTION 11. Waiver Effectiveness. This Waiver shall become effective at the time
(the “Waiver Effective Date”) that all of the following conditions precedent
have been met (or waived) as determined by Agent in its sole discretion:

(a) Execution. Agent shall have received duly executed signature pages to this
Waiver signed by Agent, Required Lenders, Borrowers and the other Loan Parties.

 

6



--------------------------------------------------------------------------------

(b) Necessary Consents. Each Loan Party shall have obtained all material
consents necessary or advisable in connection with the transactions contemplated
by this Waiver.

(c) Representations and Warranties. The representations and warranties contained
herein shall be true and correct, and no Forbearance Default, Default, Event of
Default or event which with notice, the passage of time or both would constitute
a Forbearance Default and/or an Event of Default, other than the Current
Forbearance Defaults and the Specified Defaults, shall exist on the date hereof
or on the Waiver Effective Date.

SECTION 12. Waivers by Borrowers and other Loan Parties.

(a) Waiver of Jury Trial Right And Other Matters. EACH BORROWER AND EACH OTHER
LOAN PARTY HEREBY WAIVES (i) THE RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO THIS WAIVER,
THE CREDIT AGREEMENT, ANY OF THE OTHER LOAN DOCUMENTS, THE OBLIGATIONS, THE
COLLATERAL OR THE OTHER COLLATERAL; (ii) PRESENTMENT, DEMAND AND PROTEST, AND
NOTICE OF PRESENTMENT, PROTEST, DEFAULT, NONPAYMENT, MATURITY, RELEASE WITH
RESPECT TO ALL OR ANY PART OF THE OBLIGATIONS OR ANY COMMERCIAL PAPER, ACCOUNTS,
CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS, CHATTEL PAPER AND GUARANTIES AT ANY
TIME HELD BY ANY LENDER PARTY ON WHICH EITHER BORROWER OR ANY OTHER LOAN PARTY
MAY IN ANY WAY BE LIABLE AND HEREBY RATIFIES AND CONFIRMS WHATEVER SUCH LENDER
PARTY MAY DO IN THIS REGARD; (iii) NOTICE PRIOR TO TAKING POSSESSION OR CONTROL
OF THE COLLATERAL, THE OTHER COLLATERAL OR ANY BOND OR SECURITY WHICH MIGHT BE
REQUIRED BY ANY COURT PRIOR TO ALLOWING ANY LENDER PARTY TO EXERCISE ANY OF
THEIR RESPECTIVE RIGHTS AND REMEDIES; (iv) THE BENEFIT OF ALL VALUATION,
APPRAISEMENT AND EXEMPTION LAWS AND ALL RIGHTS WAIVABLE UNDER ARTICLE 9 OF THE
UNIFORM COMMERCIAL CODE; (v) ANY RIGHT BORROWERS OR ANY OTHER LOAN PARTY MAY
HAVE UPON PAYMENT IN FULL OF THE OBLIGATIONS TO REQUIRE ANY LENDER PARTY TO
TERMINATE ITS SECURITY INTEREST IN THE COLLATERAL, OTHER COLLATERAL OR IN ANY
OTHER PROPERTY OF BORROWERS OR ANY OTHER LOAN PARTY UNTIL TERMINATION OF THE
CREDIT AGREEMENT IN ACCORDANCE WITH ITS TERMS AND THE EXECUTION BY BORROWERS,
AND BY ANY PERSON WHO PROVIDES FUNDS TO BORROWERS WHICH ARE USED IN WHOLE OR IN
PART TO SATISFY THE OBLIGATIONS, OF AN AGREEMENT INDEMNIFYING ANY OR ALL OF THE
LENDER PARTIES FROM ANY LOSS OR DAMAGE ANY SUCH PARTY MAY INCUR AS THE RESULT OF
DISHONORED CHECKS OR OTHER ITEMS OF PAYMENT RECEIVED BY SUCH LENDER PARTY FROM
BORROWERS, OR ANY ACCOUNT DEBTOR AND APPLIED TO THE OBLIGATIONS AND RELEASING
AND INDEMNIFYING, IN THE SAME MANNER AS DESCRIBED IN SECTION 5 OF THE
FORBEARANCE AGREEMENT, THE RELEASEES FROM ALL CLAIMS ARISING ON OR BEFORE THE
DATE OF SUCH TERMINATION STATEMENT; AND (vi) NOTICE OF ACCEPTANCE HEREOF, AND
EACH BORROWER AND EACH OTHER LOAN PARTY ACKNOWLEDGES THAT THE FOREGOING WAIVERS
ARE A MATERIAL INDUCEMENT TO AGENT’S AND SIGNING LENDER’S ENTERING INTO THIS
WAIVER AND THAT SUCH PARTIES ARE RELYING UPON THE FOREGOING WAIVERS IN THEIR
FUTURE DEALINGS WITH BORROWERS AND THE OTHER LOAN PARTIES. BORROWERS AND THE
OTHER LOAN PARTIES EACH WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE
FOREGOING WAIVERS WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY
WAIVED ITS JURY TRIAL RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL. IN THE
EVENT OF LITIGATION, THIS WAIVER MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY
THE COURT.

 

7



--------------------------------------------------------------------------------

SECTION 13. Assignments; No Third Party Beneficiaries. This Waiver shall be
binding upon and inure to the benefit of Borrowers, the other Loan Parties, the
Lender Parties and their respective successors and assigns; provided, that
neither Borrower nor any other Loan Party shall be entitled to delegate any of
its duties hereunder and shall not assign any of its rights or remedies set
forth in this Waiver without the prior written consent of Agent in its sole
discretion. No Person other than the parties hereto, and in the case of
Section 5 of the Forbearance Agreement, the Releasees, shall have any rights
hereunder or be entitled to rely on this Waiver and all third-party beneficiary
rights (other than the rights of the Releasees under Section 5 of the
Forbearance Agreement) are hereby expressly disclaimed.

SECTION 14. Final Agreement. This Waiver, the Forbearance Agreement, the other
Loan Documents, and the other written agreements, instruments, and documents
entered into in connection therewith (collectively, the “Borrowers/Lender
Documents”) set forth in full the terms of agreement between the parties hereto
and thereto and are intended as the full, complete, and exclusive contracts
governing the relationship between such parties, superseding all other
discussions, promises, representations, warranties, agreements, and
understandings between the parties with respect thereto. No term of the
Borrowers/Lender Documents may be modified or amended, nor may any rights
thereunder be waived, except in a writing signed by the party against whom
enforcement of the modification, amendment, or waiver is sought (provided that
the Loan Documents may be amended as provided in Section 10.02 of the Credit
Agreement). Any waiver of any condition in, or breach of, any of the foregoing
in a particular instance shall not operate as a waiver of other or subsequent
conditions or breaches of the same or a different kind. Agent’s or any Lender’s
exercise or failure to exercise any rights or remedies under any of the
foregoing in a particular instance shall not operate as a waiver of its right to
exercise the same or different rights and remedies in any other instances. There
are no oral agreements among the parties hereto.

[Signature pages to follow]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Waiver has been executed by the parties hereto as of
the date first written above.

 

MAGNACHIP SEMICONDUCTOR S.A, a company
organized under the laws of Luxembourg,
as Borrower     MAGNACHIP SEMICONDUCTOR LLC, a
Delaware limited liability company,
as Holdings By:   /s/ John McFarland     By:   /s/ R. Krakauer Name:   John
McFarland     Name:   R. Krakauer Title:   Director     Title:     MAGNACHIP
SEMICONDUCTOR FINANCE
COMPANY, a Delaware limited liability company,
as Borrower     By:   /s/ R. Krakauer       Name:   R. Krakauer       Title:    
     

SIGNATURE PAGE TO WAIVER



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR, INC., a
Delaware corporation,
as Subsidiary Guarantor     MAGNACHIP SEMICONDUCTOR SA HOLDINGS
LLC, a Delaware limited liability company,
as Subsidiary Guarantor By:   /s/ R. Krakauer     By:   /s/ R. Krakauer Name:  
R. Krakauer     Name:   R. Krakauer Title:         Title:     MAGNACHIP
SEMICONDUCTOR LIMITED, a
company incorporated in England and Wales with
registered number 05232381,
as Subsidiary Guarantor     MAGNACHIP SEMICONDUCTOR, INC., a
company organized under the laws of Japan,
as Subsidiary Guarantor By:   /s/ R. Krakauer     By:   /s/ R. Krakauer Name:  
R. Krakauer     Name:   R. Krakauer Title:         Title:     MAGNACHIP
SEMICONDUCTOR, LTD., a
company organized under the laws of Taiwan,
as Subsidiary Guarantor     MAGNACHIP SEMICONDUCTOR B.V.,
a company organized under the laws of Netherlands,
as Subsidiary Guarantor By:   /s/ R. Krakauer     By:   /s/ R. Krakauer Name:  
R. Krakauer     Name:   R. Krakauer Title:         Title:     MAGNACHIP
SEMICONDUCTOR HOLDING
COMPANY LIMITED, a company organized under the
laws of British Virgin Islands,
as Subsidiary Guarantor     MAGNACHIP SEMICONDUCTOR, LTD., a
company organized under the laws of Korea,
as Subsidiary Guarantor By:   /s/ John McFarland     By:   /s/ R. Krakauer Name:
  John McFarland     Name:   R. Krakauer Title:   Director     Title:    

SIGNATURE PAGE TO WAIVER



--------------------------------------------------------------------------------

MAGNACHIP SEMICONDUCTOR LIMITED, a
company organized under the laws of Hong Kong,
as Subsidiary Guarantor By:   /s/ R. Krakauer Name:   R. Krakauer Title:    

SIGNATURE PAGE TO WAIVER



--------------------------------------------------------------------------------

UBS AG, STAMFORD BRANCH,

as Agent

By:   /s/ Mary E. Evans Name:   Mary E. Evans Title:   Associate Director By:  
/s/ Irja R. Otsa Name:   Irja R. Otsa Title:   Associate Director

SIGNATURE PAGE TO WAIVER



--------------------------------------------------------------------------------

UBS LOAN FINANCE LLC,

as a Lender

By:   /s/ Mary E. Evans Name:   Mary E. Evans Title:   Associate Director By:  
/s/ Irja R. Otsa Name:   Irja R. Otsa Title:   Associate Director

SIGNATURE PAGE TO WAIVER



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK N.A.,
as a Lender By:   /s/ Ann Kurinskas Name:   Ann Kurinskas Title:   Managing
Director

SIGNATURE PAGE TO WAIVER



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY
AMERICAS,

as a Lender

By:   /s/ Erin Morrissey Name:   Erin Morrissey Title:   Vice President By:  
/s/ Susan LeFevre Name:   Susan LeFevre Title:   Director

SIGNATURE PAGE TO WAIVER



--------------------------------------------------------------------------------

KOREA EXCHANGE BANK,

as a Lender

By:   /s/ Il-Won Joo Name:   Il-Won Joo Title:   Senior Relationship Manager

SIGNATURE PAGE TO WAIVER



--------------------------------------------------------------------------------

EXHIBIT A (Current Forbearance Defaults)

 

1. The Forbearance Default pursuant to clause (b) of the definition thereof, as
a result of the Borrowers’ failure to deliver to Agent a duly executed
acknowledgement signature page to the Engagement Letter signed by each Borrower
pursuant to Section 6(i) of the Forbearance Agreement by November 24, 2008 (the
date that was one Business Day after the date of receipt by Borrowers of a final
execution copy of the Engagement Letter from Agent).

 

2. The Forbearance Default pursuant to clause (b) of the definition thereof, as
a result of the failure by Korean Opco to complete all of the actions set forth
on Schedule II to the Forbearance Agreement in a manner satisfactory to the
Agent and deliver to Agent confirmation thereof pursuant to Section 6(k) of the
Forbearance Agreement by November 24, 2008 (the date that was five Business Days
after the Credit Extension Effective Date of November 17, 2008).



--------------------------------------------------------------------------------

Material Korean IP

[See attached.]

 

2